Citation Nr: 0722634	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-28 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for dental disability 
for outpatient treatment purposes.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
PTSD, and if so, whether the reopened claim should be 
granted.

3.  Whether the rating for post-traumatic headaches was 
properly reduced from 30 to 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1955.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  

In June 2006, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

The Board notes that in the May 2003 rating decision the RO 
reopened and then denied the claim seeking service connection 
for PTSD.  The Board has a legal duty to consider the new and 
material evidence issue regardless of the RO's actions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 
1380 (Fed.Cir. 1996).  Thus, the Board must first review the 
RO determination that new and material evidence has been 
submitted to reopen the previously denied claim.  


FINDINGS OF FACT

1.  The veteran sustained trauma to teeth numbered 1-7, 9-13, 
and 15 while serving on active duty.

2.  Service connection for PTSD was denied in an unappealed 
April 2001 rating decision; the evidence received since the 
April 2001 decision includes evidence that is neither 
cumulative nor redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and is sufficient to establish a 
reasonable possibility of substantiating the claim.

3.  The veteran does not have PTSD.

4.  In an October 2001 statement of the case, the RO 
effectuated the June 2000 Board decision that granted service 
connection for post-traumatic headaches and assigned a 
noncompensable rating, effective August 4, 1993.

5.  In September 2002, the veteran submitted a claim for an 
increased rating for headaches.

6.  In a May 2003 rating decision, the RO increased the 
rating for headaches to 30 percent, under the diagnostic code 
for migraine headaches, effective September 13, 2002.

7.  The veteran filed a timely notice of disagreement with 
the May 2003 rating decision.

8.  In a November 2003 rating decision, the RO proposed to 
reduce the rating for headaches to 10 percent due to clear 
and unmistakable error in the May 2003 rating decision; the 
veteran was informed of the proposal by letter dated in 
November 2003.

9.  In a January 2004 rating decision, the RO reduced the 
disability rating for post-traumatic headaches to 10 percent, 
effective February 1, 2004.

10.  The May 2003 rating decision granting a 30 percent 
rating for post-traumatic headaches was based on clear and 
unmistakable error. 



CONCLUSIONS OF LAW

1.  Dental trauma of teeth numbered 1-7, 9-13, and 15 was 
incurred in service.  38 U.S.C.A. §§ 1110, (West 2002); 38 
C.F.R. §§ 3.381 (2006).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

4.  The 30 percent rating for post-traumatic headaches was 
properly reduced to 10 percent, effective February 1, 2004.  
38 U.S.C.A. § 5109A (West 2002); C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for PTSD was denied in an unappealed 
rating decision of April 2001 on the basis that the evidence 
failed to establish that the veteran had PTSD.  The evidence 
then of record included service medical records, a December 
2000 social worker's assessment from The Vet Center, and an 
April 2001 VA examination report.  

The subsequently received evidence includes VA outpatient 
records showing that the veteran has multiple diagnoses of 
"rule-out PTSD."  This evidence is neither cumulative nor 
redundant of the evidence previously of record and it relates 
to an unestablished fact necessary to substantiate the claim.  
Moreover, it is sufficient to establish a reasonable 
possibility of substantiating the claim.  Accordingly, it is 
new and material and reopening of the claim is in order.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the RO reduced the evaluation for the 
veteran's post-traumatic headaches from 30 percent to 10 
percent based on its determination that the rating decision 
rating the disability as 30 percent disabling was clearly and 
unmistakable erroneous.  This matter is not subject to the 
provisions of the VCAA because clear and unmistakable error 
determinations must be based upon the evidentiary record as 
it existed at the time of the challenged decision.  See 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  

With respect to the remaining claims, the record reflects 
that the originating agency provided the appellant with 
notice required under the VCAA, by letters dated in November 
2001, January 2003, February 2003, November 2003, December 
2005, and May 2006.  The December 2005 letter specifically 
informed the appellant that he should submit any pertinent 
evidence in his possession and the May 2006 letter provided 
notice of the type of evidence necessary to establish a 
disability rating and effective date.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the appellant was afforded appropriate VA 
examinations.  The appellant has not identified any 
outstanding evidence that could be obtained to substantiate 
the claims.  The Board is also unaware of any such 
outstanding evidence.  In this regard, the Board notes that 
after the June 2006 videoconference hearing before the 
undersigned, the veteran was afforded a period of 60 days in 
order to submit medical records from an upcoming VA mental 
health appointment.  The record was held open for 60 days, 
but the appellant did not submit any records, nor did he 
request additional time to do so.  At this point, the Board 
is not aware of whether such appointment took place.  In any 
event, there is ample medical evidence of record, to include 
a February 2003 report of a VA examination, to decide the 
veteran's claim on the issue of entitlement to service 
connection for PTSD.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist provisions of 
the VCAA and the pertinent implementing regulation.  

The record also reflects that the RO readjudicated the claims 
after the receipt of all pertinent evidence.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the RO would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claims.

Analysis

I.  Service Connection for Dental Disability

The veteran claims that service connection is warranted for 
the residuals of dental trauma during service.  In order to 
establish service connection for a claimed disability, the 
facts, as shown by evidence, must demonstrate that a 
particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service. 38 U.S.C.A. § 1110.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(b).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c), (e)-(f).

The service medical records show that on the entrance exam, 
dental exam was "acceptable."  The veteran was not missing 
any teeth at that time.  Service dental records show that the 
veteran was missing tooth number 8 and tooth number 14 in 
July 1953.  No concurrent dental trauma of any kind is noted.  
Service medical records from December 1954 show that the 
veteran sustained injury due to a fall from a telephone pole.  
In April 1955, the veteran was diagnosed with periapical 
abscess in each of his remaining upper teeth, namely teeth 
numbered 1-7, 9-13, and 15.  The abscessed teeth were 
extracted, and the veteran subsequently received full upper 
dentures.  

The Board notes that the only pertinent medical opinion of 
record, that of the VA physician who performed the November 
1997 VA exam, concludes that the veteran's loss of teeth 
could clearly have resulted from his fall.  In light of this 
medical opinion, as well as the fact that the veteran's 
periapical abscesses, which are a common result of dental 
trauma, occurred after his documented fall from a telephone 
pole, the Board finds that there is sufficient evidence to 
warrant service connection for the veteran's missing teeth 
numbered 1-7, 9-13, and 15.  Therefore, the appeal is granted 
to this extent. 

II.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U. S. Court 
of Appeals for Veterans Claims noted that VA had adopted a 
final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that service connection for PTSD is 
warranted because it is the result of his experiences as a 
guard of prisoners of war, especially during riots, while 
serving in Korea.

The medical evidence of record does not properly support a 
diagnosis of PTSD.  The veteran underwent two VA 
examinations; however, neither VA examiner felt that the 
veteran meets the criteria for a diagnosis of PTSD.  The 
February 2003 VA examiner noted that most of the veteran's 
problems with respect to social and occupational functioning 
are due to his longstanding characterological and alcohol 
problems rather than any other psychiatric problem.  The 
examiner stated that there is no evidence to warrant a 
diagnosis of PTSD.  Notably, the veteran was unable to 
describe any specific stressful incident in sufficient detail 
to allow any context or verification for evaluating the 
event.  Furthermore, the April 2001 VA examiner opined that 
the veteran does not meet the diagnostic criteria for a 
diagnosis of PTSD, either in terms of an identified stressor 
or ongoing symptoms that meet the diagnostic criteria.  The 
April 2001 examiner stated that the veteran's stressor 
identification is non-specific and his symptoms are marginal.  
Although a December 2000 Vet Center treatment summary notes a 
diagnosis of PTSD, the April 2001 VA examiner stated that 
this treatment summary was not completed by either a 
psychiatrist or a psychologist, the only individuals with the 
necessary skills, training, and credentials to formulate an 
initial psychiatric diagnosis, and the symptoms described in 
that report are not consistent with subsequent clinical 
examinations.  

Accordingly, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  

III.  Whether the 30 percent rating for post-traumatic 
headaches was properly reduced to 10 percent

The criteria to determine whether clear and unmistakable 
error was present in a prior determination are as follows:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).

Clear and unmistakable error is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The veteran contends that he is entitled to a restoration of 
his prior 30 percent rating for post-traumatic headaches.  
The Board notes that in its June 2000 decision, the Board 
granted service connection for post-traumatic headaches 
(resulting from an in-service fall).  Subsequently, the 
originating agency effectuated this decision in a July 2000 
rating decision, assigning a noncompensable rating for 
headaches, effective August 3, 1999.  In September 2002, the 
veteran filed a claim for an increased rating for headaches.  
Then, in a May 2003 rating decision, the originating agency 
granted an increased rating of 30 percent for the veteran's 
service-connected headaches under the diagnostic code for 
rating migraine headaches.  In a November 2003 rating 
decision, the originating agency noted that the veteran's 
increased evaluation of 30 percent was based on clear and 
unmistakable error and that under the rating criteria for 
evaluating post-traumatic headaches, rather than migraine 
headaches, the veteran was entitled to no more than a 10 
percent evaluation.  

At the time of the May 2003 rating decision, service 
connection was in effect for post-traumatic headaches, not 
migraine headaches.  The RO noted in the May 2003 rating 
decision that the disability was being rated by analogy to 
migraine headaches under Diagnostic Code 8100 because there 
was no diagnostic code specifically applicable to post-
traumatic headaches.  Under the criteria in effect now and at 
the time of the May 2003 rating decision, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities.  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2003-2006).

Thus, Diagnostic Codes 8045 and 9304 were specifically 
applicable to the veteran's claim for an increased rating and 
precluded the assignment of more than a 10 percent rating in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  No such diagnosis had been 
rendered prior to the May 2003 rating decision, nor has such 
a diagnosis been rendered since. 

Accordingly, the Board concludes that the May 2003 rating 
decision was based on clear and unmistakable error and a 
reduction in the rating to 10 percent was accordingly in 
order.  The record also reflects that the RO complied with 
the due process requirements of 38 C.F.R. § 3.105 before 
reducing the rating to 10 percent.   


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for missing teeth numbered 
1-7, 9-13, and 15 for outpatient treatment purposes is 
granted.

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for PTSD is granted. 

Entitlement to service connection for PTSD is denied.

The Board having determined that the 30 percent rating for 
post-traumatic headaches was properly reduced to 10 percent, 
the benefit sought on appeal is denied.




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals






 Department of Veterans Affairs


